
	
		I
		112th CONGRESS
		1st Session
		H. R. 1594
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Bishop of New
			 York (for himself and Mr.
			 Hanna) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  that installment sales treatment shall not fail to apply to property acquired
		  for conservation purposes by a State or local government or certain tax-exempt
		  organizations merely because purchase funds are held in a sinking or similar
		  fund pursuant to State law.
	
	
		1.Short titleThis Act may be cited as the
			 Open Space Preservation Promotion Act
			 of 2011.
		2.FindingsThe Congress finds as follows:
			(1)Land conservation
			 and farmland preservation is an important national goal that allows farmers to
			 continue to farm on their land, and allows communities to protect invaluable
			 natural resources for future generations.
			(2)Farmland in
			 metropolitan and frequently high-cost communities is estimated to account for
			 one-third of all farms, and 18 percent of this Nation’s farmland.
			(3)In many urban
			 fringe areas farmland is rapidly disappearing, and the U.S. Department of
			 Agriculture estimates that approximately 95 million acres of farmland will be
			 taken over by sprawl and urban growth in the coming years.
			(4)Farmers and
			 landowners generally receive a significantly reduced payment for the sale of
			 development rights and conservation easements than they would receive by
			 selling the land to the private sector for development. In many instances,
			 however, these sales are treated the same under the tax code.
			(5)In areas where
			 State law requires debt assumed by a municipality to be structured in the form
			 of a sinking fund, farmers and landowners may be discouraged from selling the
			 development rights of their land for conservation purposes. Since sales to
			 State and local governments will be in the form of a sinking fund, a seller may
			 not be able to pay capital gains taxes in full when the seller will not receive
			 cash payments until a future date.
			(6)In urban fringe
			 areas, many communities have made a concerted effort to purchase development
			 rights to land. The land remains private, but the community gains by preserving
			 open spaces and enjoying environmental benefits. Communities will greatly
			 benefit by the Federal Government taking steps to assist municipalities in the
			 purchase of development rights.
			3.Use of sinking
			 fund by State or local government not to prevent installment sales
			 treatment
			(a)In
			 generalParagraph (3) of section 453(f) of the Internal Revenue
			 Code of 1986 (relating to payment) is amended to read as follows:
				
					(3)Payment
						(A)In
				generalExcept as provided in paragraph (4), the term
				payment does not include the receipt of evidences of indebtedness
				of the person acquiring the property (whether or not payment of such
				indebtedness is guaranteed by another person).
						(B)Treatment of
				sinking and similar funds required by State lawNothing in this
				section or the regulations thereunder shall be construed as treating a seller
				of property to a qualified organization (as defined in section 170(h)(3)) as
				receiving a payment by reason of the fact that some or all of the funds for
				such purchase are made (as required by State law) to a sinking or similar fund
				if the property is being acquired by such organization exclusively for
				conservation purposes (as defined in section
				170(h)(4)).
						.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			
